                         Case 19-16355-AJC          Doc 267      Filed 05/29/20      Page 1 of 2




           ORDERED in the Southern District of Florida on May 28, 2020.




                                                                   A. Jay Cristol, Judge
                                                                   United States Bankruptcy Court
_____________________________________________________________________________


                                    UNITED STATES BANKRUPTCY COURT
                                     SOUTHERN DISTRICT OF FLORIDA
                                              Miami Division
                                            www.flsb.uscourts.gov

          In re:                                                         Chapter 11

          AMERICA-CV STATION GROUP, INC.                                 Case No. 19-16355-AJC
          CARIBEVISION HOLDINGS, INC.                                    Case No. 19-16359-AJC
          AMERICA-CV NETWORK, LLC                                        Case No. 19-16976-AJC
          CARIBEVISION TV NETWORK, LLC                                   Case No. 19-16977-AJC

                      Debtors.
          ____________________________________/                          (Jointly Administered Under Case
                                                                         No. 19-16355-BKC-AJC)

          AGREED ORDER GRANTING IN PART CREDITORS’ MOTION FOR TEMPORARY
              ALLOWANCE OF CLAIMS FOR VOTING PURPOSES PURSUANT TO
                              BANKRUPTCY RULE 3018

                   THIS MATTER came on for consideration on the Motion for Temporary Allowance of

          Claims for Voting Purposes Pursuant to Bankruptcy Rule 3018 filed by Creditors Carlos Reyes,

          Cecilia Amory, Elionic Rosell, Guillermo Nardo, Luis Tejera and Mercedes Leon, individually,

          and Luis Tejera, as Class Representative [ECF No. 219] (the “Motion”), and it appearing that the

          relief requested is in the best interests of the Debtors’ estates, their creditors and all other parties
               Case 19-16355-AJC        Doc 267      Filed 05/29/20    Page 2 of 2




in interest; noting the agreement of the parties, and after due deliberation and sufficient cause

appearing therefor, it is

        ORDERED, as follows:

        1.      The Motion is GRANTED IN PART as set forth herein.

        2.      Pursuant to Bankruptcy Rule 3018, Luis Tejera, as Class Representative, shall be

permitted to a temporary claim for voting purposes in the amount of $3,000,000.

        3.      Nothing herein shall constitute an allowance of Claim Number 13 filed by Luis

Tejera, as Class Representative or any claim filed by Carlos Reyes, Cecilia Amory, Elionic

Rosell, Guillermo Nardo, Luis Tejera and Mercedes Leon, individually.

        4.      Any ballot filed by Luis Tejera, as Class Representative, shall be deemed timely.

                                                     ###
Submitted By:

Heather L. Harmon, Esq.
Genovese Joblove & Battista, P.A.
Counsel for Debtors-in-Possession
100 SE 2nd Street, Suite 4400
Miami, Florida 33131
Telephone: 305-349-2300
hharmon@gjb-law.com

Copies to:
Heather L. Harmon, Esq.
[Attorney Harmon is directed to serve a conformed copy of this order on all interested parties]




                                                 2
